DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 06/14/2021.
Claims 1, 12, and 18 are amended.
Claim 1 is amended by the Examiner’s Amendment below.
Claims 1-20 are currently pending and have been allowed.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2021 has been entered.
 






Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Zigouris on 08/25/2021.
The application has been amended as follows: 

(Currently amended) A computer-implemented method, performed by one or more processors, the method comprising: 
monitoring, by a user device, a location of the user device; 
determining, by the user device and based on the monitoring, that a user is within a configurable geofence represented as a threshold radius distance from a service provider location; 
determining, by the user device, the user is a medical patient for a medical service provider based on a location of the user; 
detecting, by the user device, a second user device of a second user is within a proximity of the user device; 
linking a profile of the user with a profile of the second user in response to the detecting the second user device is within the proximity of the user device; and 

wherein the user information indicates services to provide to the user by the service provider upon the user's arrival to the service provider location, 
the outputting causes the service provider to receive the user information for serving the user upon the user's arrival to the service provider location, 
the outputting the user information includes linking information regarding the linking of the profile of the user with the profile of the second user through a computer network and outputting the information regarding the user and the second user, and 
the detecting the second user device is within the proximity of the user device includes using Bluetooth communication and near field communication (NFC).



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The present invention is directed towards a system of automatically outputting services to provide to a user based on a user’s arrival to the service provider location.
Independent claims 1 and 12 teach the novel and non-obvious features of:
determining, by the user device, the user is a medical patient for a medical service provider based on a location of the user;
detecting, by the user device, a second user device of a second user is within a proximity of the user device; 
linking a profile of the user with a profile of the second user in response to the detecting the second user device is within the proximity of the user device; and 
… the outputting the user information includes linking information regarding the linking of the profile of the user with the profile of the second user through a computer network and outputting the information regarding the user and the second user, and 
the detecting the second user device is within the proximity of the user device includes using Bluetooth communication and near field communication (NFC).
	The examiner notes that linking profiles of a user and second user based on proximity determined using Bluetooth and NFC, and outputting that linked information to a service provider especially distinguish the claimed invention from the prior art.  While detecting a user’s proximity to a second user is known, linking and outputting their profiles to a service provider based on a user entering a geofence is novel.  Moreover, even assuming arguendo that the features of the claims exist individually, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence obtained 
The following references have been identified as the most relevant prior art to the claimed invention: Peters (US 2016/0217397 A1), Raphael (US 2016/0316503 A1), and AthuluruTlrumala (US 2017/0221072 A1).
Peters discloses determining the proximity of an arriving guest in order to inform venue staff with information about the guest in order to assist the staff in greeting and customizing services to the guest’s preferences once they arrive.  However, Peters does not anticipate or render obvious: detecting, by the user device, a second user device of a second user is within a proximity of the user device; linking a profile of the user with a profile of the second user in response to the detecting the second user device is within the proximity of the user device; and … the outputting the user information includes linking information regarding the linking of the profile of the user with the profile of the second user through a computer network and outputting the information regarding the user and the second user, and the detecting the second user device is within the proximity of the user device includes using Bluetooth communication and near field communication (NFC).
Raphael teaches linking a first and second mobile device based on proximity detection.  However, Raphael does not anticipate or render obvious: linking a profile of the user with a profile of the second user in response to the detecting the second user device is within the proximity of the user device; and … the outputting the user information includes linking information regarding the linking of the profile of the user with the profile of the second user through a computer network and outputting the information regarding the user and the second 
AthuluruTlrumala teaches a situation awareness system to monitor, track, and improve a customer experience in service delivery including coupled devices distributed throughout a service location.  AthuluruTlrumala also includes embodiments wherein the customer is a medical patient and the service location is medical service provider.  However, AthuluruTlrumala does not anticipate or render obvious: linking a profile of the user with a profile of the second user in response to the detecting the second user device is within the proximity of the user device; and … the outputting the user information includes linking information regarding the linking of the profile of the user with the profile of the second user through a computer network and outputting the information regarding the user and the second user, and the detecting the second user device is within the proximity of the user device includes using near field communication (NFC).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305.  The examiner can normally be reached on M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.G.W./            Examiner, Art Unit 3625                                                                                                                                                                                            
/RESHA DESAI/Primary Examiner, Art Unit 3625